Bellows, C. J.
A court of equity has general jurisdiction of the subject of trusts; and in case of doubt, a trustee may seek its aid and direction, and this direction it may give in respect to investments or the change of securities. Wheeler v. Perry, 18 N. H. 307; Hill on Trustees *483; 2 Story Eq. Pl. 1277, note 1, and sec. 1267; Goodhue v. Clark, 37 N. H. 531.
If, then, jurisdiction has been conferred upon courts of probate to make orders and decrees in relation to the sale, management, investment, and disposition of trust property, and that shall be construed to embrace cases like the present, it cannot, in the absence of any provision to that effect, take away the jurisdiction of this court.
The question then is, whether the proceeding was entered rightly at the trial term. If it is a suit in equity, it clearly is rightly entered.
It is called a petition, and it has not the ordinary form of a bill in equity, but it seeks aid and direction from the equity powers of the court, and contains the substance of all that is necessary to state in a bill in equity.
If there is any deficiency in form, that can be amended.
The objections therefore are overnded.